Citation Nr: 1514527	
Decision Date: 04/03/15    Archive Date: 04/09/15

DOCKET NO.  14-04 090	)	DATE
	)
	)


THE ISSUE

Whether an October 30, 2013, decision of the Board of Veterans' Appeals (Board) that denied entitlement to a total disability rating based on unemployability due to service-connected disability should be revised or reversed on the basis of clear and unmistakable error.


REPRESENTATION

Moving party represented by:  The American Legion


ATTORNEY FOR THE BOARD

C. Fleming, Counsel



INTRODUCTION

The moving party, who is the Veteran, had active military service from September 1951 to September 1955.

This matter is currently before the Board on motion for revision or reversal on the grounds of clear and unmistakable error (CUE) of an October 30, 2013, decision of the Board that denied entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU).

In a March 2014 letter to the Veteran, with a copy to his representative, the Board acknowledged the motion to revise and advised the Veteran and his representative to review the rules relating to such matters found at 38 U.S.C.A. § 7111 (West 2014) and 38 C.F.R. §§ 20.1400-1411 (2014).  No response was received to this correspondence.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2014).


FINDINGS OF FACT

1.  On October 30, 2013, the Board issued a decision that denied the Veteran's claim for entitlement to a TDIU.

2.  The Veteran has failed to set forth any alleged clear and unmistakable errors of fact or law in the October 30, 2013, Board decision, the legal or factual basis for such allegations, or why the result would have been manifestly different but for the alleged error.



CONCLUSION OF LAW

The Veteran has not satisfied the threshold pleading requirements for the revision of a Board decision on grounds of CUE.  38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. §§ 20.1400, 20.1401, 20.1403, 20.1404 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Motions for review of prior Board decisions on the grounds of clear and unmistakable error (CUE) are adjudicated pursuant to the Rules of Practice of the Board, at 38 C.F.R. Part 20 (2014).  Rule 1403 of the Rules of Practice, found at 38 C.F.R. § 20.1403, relates to what constitutes CUE.

Clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  See 38 C.F.R. § 20.1403(a); see also Damrel v. Brown, 6 Vet. App. 242 (1994), citing Russell v. Principi, 3 Vet. App. 310 (1992).  Review for clear and unmistakable error in a prior Board decision must be based on the record and the law that existed when that decision was made.  38 C.F.R. § 20.1403.

To warrant revision of a Board decision on the grounds of clear and unmistakable error, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  38 C.F.R. § 20.1403(c); see also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999)..

Rule 1403 offers the following examples of situations that are not CUE: (1) Changed diagnosis-A new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; (2) Duty to assist-The Secretary's failure to fulfill the duty to assist; (3) Evaluation of evidence-A disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  Moreover, CUE does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e).

A motion for revision of a Board decision based on CUE must be in writing and must be signed by the moving party or that party's representative.  The motion must include the name of the Veteran, the name of the moving party if other than the Veteran, the applicable Department of Veterans Affairs file number, and the date of the Board decision to which the motion relates.  If the applicable decision involved more than one issue on appeal, the motion must identify the specific issue, or issues, to which the motion pertains.  Motions that fail to comply with the requirements set forth in this paragraph shall be dismissed without prejudice to re-filing under this subpart.  38 C.F.R. § 20.1404(a).

A motion must set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision; the legal or factual basis for such allegations; and an explanation of why the result would have been manifestly different but for the alleged error.  See Bouton v. Peake, 23 Vet. App. 70 (2008); Fugo v. Brown, 6 Vet. App. 40 (1993).  The Court has held that allegations that previous adjudications have improperly weighed and evaluated the evidence can never rise to the stringent definition of clear and unmistakable error.  Similarly, broad-brush allegations of "failure to follow the regulations," "failure to give due process," or any other general, non-specific claim of error cannot constitute a valid claim of clear and unmistakable error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  In addition, the Court has held that VA's breach of its duty to assist cannot form a basis for a claim of clear and unmistakable error.  Caffrey v. Brown, 6 Vet. App. 377, 382 (1994) (VA's breach of duty to assist caused incomplete record but not incorrect record).  Motions that fail to comply with the requirement that allegations of CUE be set forth clearly and specifically shall be dismissed without prejudice to re-filing.  See 38 C.F.R. § 20.1404(b); see also Simmons v. Principi, 17 Vet. App. 104 (2003); Disabled American Veterans v. Gober, 234 F.3d 682 (Fed. Cir. 2000). 

The Board notes that the Veteran has claimed CUE in the October 30, 2013, decision in which the Board denied the Veteran's claim for entitlement to a TDIU.  However, in the sole correspondence received concerning this allegation-a statement received from his representative in January 2014-the Veteran makes no allegation whatsoever concerning the facts or laws relied upon by the Board in rendering its October 30, 2013, decision.  Rather, the Veteran states only that he wishes "to file the motion for clear and unmistakable error (CUE) to vacate the judgment rendered on his claim dated October 30, 2013."  The Veteran has not contended that the statutory or regulatory provisions extant at the time were not correctly applied, or that the correct facts as they were known at the time were not before the adjudicator.  Indeed, he has not offered any specific allegations as to why the October 30, 2013, Board decision was clearly and unmistakably erroneous.

The Board has considered the Veteran's arguments but finds that the Veteran has failed to cite to any alleged specific errors of fact or law in the October 30, 2013, Board decision.  Rather, the Veteran has merely stated that he wishes for that decision to be vacated due to CUE.  As noted above, under 38 C.F.R. § 20.1404(b), non-specific allegations of failure to follow regulations or failure to apply the benefit-of-the-doubt or any other general, non-specific allegations of error, such as failure in the duty to assist, are insufficient to satisfy the motion requirement.  

In conclusion, the Board finds that the requirements for a valid claim of CUE have not been satisfied with respect to the October 30, 2013, Board decision.  Here, the Veteran has not provided reasons as to why one would be compelled to reach the conclusion, to which reasonable minds could not differ, that but for an alleged error the result of the Board's October 30, 2013, decision would have been manifestly different.  He has merely stated that he wishes the decision to be vacated due to CUE.  In order to raise a valid claim of CUE, the moving party must provide specific reasons as to why any alleged error was outcome-determinative.  See Bustos, 179 F. 3d at 1381.  This was not done here.  Therefore, the Board finds that the Veteran's motion to revise or reverse the Board's October 30, 2013, decision is not valid.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).  The motion must therefore be dismissed without prejudice to re-filing.


ORDER

The motion to revise or reverse an October 30, 2013, decision of the Board that denied a claim of entitlement to a total disability rating based on unemployability due to service-connected disability is dismissed without prejudice to re-filing.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



